DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed February 18, 2020. In virtue of this communication, claims 1 and 3-20 are currently patentable. Claim 1 has been amended to add claim 2 subject matter, claim 3 is amended to add claim dependency to claim 1 and claim 2 is cancelled. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a phone conversation with Mr. Michael Fainberg on December 8, 2020.

3.	The application has been amended to the claims as follows:

Claim 1 (Amended by Examiner’s amendment) A signal protection circuit, comprising: a voltage division circuit, configured to divide a voltage of an input signal end and output a divided voltage; a signal control circuit, configured to receive the divided voltage, and output a first-level switch control signal when the divided voltage is greater than a first threshold voltage and the divided voltage is less than a second threshold voltage; and output a second-level switch control signal when the divided voltage is less than the first threshold voltage or the divided voltage is , wherein the signal control circuit comprises: a first resistor, a second resistor, a first comparator, and a second comparator; an inverting input end of the first comparator is configured to receive the divided voltage, a non-inverting input end of the first comparator is configured to receive the first threshold voltage, and an output end of the first comparator is coupled to the output control circuit, and is configured to output switch control signals; a non-inverting input end of the second comparator is configured to receive the divided voltage, an inverting input end of the second comparator is configured to receive the second threshold voltage, and an output end of the second comparator is coupled to the output control circuit, and is configured to output the switch control signals; a first end of the first resistor is coupled to the non-inverting input end of the first comparator, and a second end of the first resistor is coupled to the ground terminal; and a first end of the second resistor is coupled to the inverting input end of the second comparator, and a second end of the second resistor is coupled to the ground terminal.

Claim 2 (Cancelled by Examiner’s amendment)

3. (Amended by Examiner’s amendment)) The signal protection circuit according to claim1 wherein the signal control circuit further comprises: a first current source, a second current source, a third resistor, a fourth resistor, a fifth resistor, and a sixth resistor; a current output end of the first current source is coupled to a first end of the 

4. (Original) The signal protection circuit according to claim 1, wherein the output control circuit is configured to connect the input signal end with the output signal end by the voltage division circuit in response to the first-level switch control signal; and connect the input signal end with the ground terminal by the voltage division circuit in response to the second-level switch control signal.

5. (Original) The signal protection circuit according to claim 4, wherein the voltage division circuit comprises a seventh resistor and an eighth resistor; a first end of the seventh resistor is coupled to the input signal end, and a second end of the seventh resistor is separately coupled to a first end of the eighth resistor and the signal control 

6. (Original) The signal protection circuit according to claim 4, wherein the output control circuit comprises a two-channel selection switch; and a control end of the two-channel selection switch is coupled to the signal control circuit, and is configured to receive the switch control signals, an input end of the two-channel selection switch is coupled to the voltage division circuit, a first output end of the two-channel selection switch is coupled to the output signal end, and a second output end of the two-channel selection switch is coupled to the ground terminal.

7. (Original) The signal protection circuit according to claim 6, wherein the output control circuit further comprises: a ninth resistor, a tenth resistor, and a switch transistor, wherein the second output end of the two-channel selection switch is coupled to the ground terminal by the ninth resistor, the tenth resistor, and the switch transistor; a first end of the ninth resistor is coupled to the second output end of the two-channel selection switch, and a second end of the ninth resistor is coupled to a first pole of the switch transistor; a gate of the switch transistor is coupled to the signal control circuit, and is configured to receive the switch control signals, and a second pole of the switch transistor is coupled to a first end of the tenth resistor; and a second end of the tenth resistor is coupled to the ground terminal.



9. (Original) The signal processing chip according to claim 8, wherein the signal processing chip comprises a level conversion chip.

10. (Original) The signal processing chip according to claim 8, wherein output ends of the chip main circuit are disposed with signal protection circuits in one-to-one manner.

11. (Original) A display panel, comprising the signal protection circuit according to claim 1.

12. (Original) The display panel according to claim 11, wherein the display panel comprises: a gate driving circuit; a plurality of cables, configured to input signals to the gate driving circuit; a plurality of signal input terminals, wherein one signal input terminal is correspondingly coupled to one cable; at least one signal protection circuit, wherein one signal protection circuit corresponds to one signal input terminal; and an input signal end of the signal protection circuit is coupled to corresponding signal input 

13. (Original) The display panel according to claim 12, wherein the signal input terminals are correspondingly disposed with the signal protection circuits in one-to-one manner.

14. (Original) An electronic device, comprising the signal processing chip according to claim 8.

15. (Original) A driving method of the signal protection circuit according to claim l, comprising: dividing, by the voltage division circuit, a voltage of an input signal end and outputting a divided voltage; outputting, by the signal control circuit, a first-level switch control signal when the divided voltage is greater than a first threshold voltage and the divided voltage is less than a second threshold voltage; and connecting, by the output control circuit the input signal end with an output signal end in response to the first-level switch control signal; and outputting, by the signal control circuit, a second-level switch control signal when the divided voltage is less than the first threshold voltage or the divided voltage is greater than the second threshold voltage; and connecting, by the output control circuit, the input signal end with a ground terminal in response to the second-level switch control signal.

16. (Original) The display panel according to claim 11, wherein the signal control circuit comprises: a first resistor, a second resistor, a first comparator, and a second comparator; 

17. (Original) The display panel according to claim 16, wherein the signal control circuit further comprises: a first current source, a second current source, a third resistor, a fourth resistor, a fifth resistor, and a sixth resistor; a current output end of the first current source is coupled to a first end of the third resistor, and a second end of the third resistor is coupled to the non-inverting input end of the first comparator and the first end of the first resistor, and is configured to output the first threshold voltage to the non-inverting input end of the first comparator; a current output end of the second current source is coupled to a first end of the fourth resistor, and a second end of the fourth resistor is coupled to the inverting input end of the second comparator and the first end of the second resistor, and is configured to output the second threshold voltage to the inverting input end of the 

18. (Original) The display panel according to claim 11, wherein the output control circuit is configured to connect the input signal end with the output signal end by the voltage division circuit in response to the first-level switch control signal; and connect the input signal end with the ground terminal by the voltage division circuit in response to the second-level switch control signal.

19. (Original) The display panel according to claim 18, wherein the voltage division circuit comprises a seventh resistor and an eighth resistor; a first end of the seventh resistor is coupled to the input signal end, and a second end of the seventh resistor is separately coupled to a first end of the eighth resistor and the signal control circuit, and is configured to output the divided voltage; and a second end of the eighth resistor is coupled to the output control circuit.

20. (Original) The display panel according to claim 18, wherein the output control circuit comprises a two-channel selection switch; and a control end of the two-channel selection switch is coupled to the signal control circuit, and is configured to receive the switch control signals, an input end of the two-channel selection switch is coupled to the voltage division circuit, a first 

END 


Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Huang et al. (US 20160191043 A1) in view Kawagoshi et al (US 20110084675 A1) discloses A booster circuit according to the present invention includes a booster that connects a boosting condenser that is charged and a direct-current power source in series through a switch for a boosting operation in order to generate a boosted voltage and charges a smoothing condenser with the boosted voltage through a switch for an outputting operation. The switch for the boosting operation is composed of a plurality of switches connected in parallel and at least one of the plurality of switches can be controlled independently. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically a signal protection circuit, comprising: a voltage division circuit, configured to divide a voltage of an input signal end and output a divided voltage; a signal control circuit, configured to receive the divided voltage, and output a first-level switch control signal when the divided voltage is greater than a first threshold voltage and the divided voltage is less than a second threshold voltage; and output a second-level switch control signal when the divided voltage is less than the first threshold voltage or the divided voltage is greater than the second threshold voltage, wherein the first threshold voltage is less than the second threshold voltage; and an output control circuit, configured to connect the input signal end with an output signal end in response to the first-level switch control signal; and , wherein the signal control circuit comprises: a first resistor, a second resistor, a first comparator, and a second comparator; an inverting input end of the first comparator is configured to receive the divided voltage, a non-inverting input end of the first comparator is configured to receive the first threshold voltage, and an output end of the first comparator is coupled to the output control circuit, and is configured to output switch control signals; a non-inverting input end of the second comparator is configured to receive the divided voltage, an inverting input end of the second comparator is configured to receive the second threshold voltage, and an output end of the second comparator is coupled to the output control circuit, and is configured to output the switch control signals; a first end of the first resistor is coupled to the non-inverting input end of the first comparator, and a second end of the first resistor is coupled to the ground terminal; and a first end of the second resistor is coupled to the inverting input end of the second comparator, and a second end of the second resistor is coupled to the ground terminal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624